DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page-11, filed April 7, 2021, with respect to claim 11 have been fully considered and are persuasive.  The rejection of February 2, 2021 has been withdrawn. 

Status of the Claims
Claim 14 is canceled.  Claim 21 is added.  No new matter.  Claims 1-13, and 15-21 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 16-19, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu (US 2017/0222008).	Claim 1, Hsu discloses (Figs. 1A -1B) a method for forming a semiconductor device structure, comprising: 	providing a substrate (1 with 5, substrate with fins, Para [0016], hereinafter “substrate”) 	forming an isolation structure (3, isolation insulating layer, Para [0016]) over the substrate (3 is 1), wherein the isolation structure laterally surrounds a portion of the substrate (3 laterally surrounds a portion of substrate, hereinafter “portion”); 	forming a gate structure (10/20, metal gate structure/cap insulating layer, Para [0016]) over the portion of the substrate (10/20 is over portion), wherein the gate structure has a first sidewall (left/right sidewall of 10); 	forming a spacer element (30, sidewall spacers, Para [0016]) over the first sidewall of the gate structure (30 formed over left/right sidewall of 10); 	forming a source/drain portion (50, S/D region, Para [0016]) adjacent to the spacer element and the gate structure (50 is adjacent 10/20 and 30), wherein the source/drain portion has a first top surface (top surface of 50); 	depositing an etch stop layer (33, contact etch stop layer, Para [0016]) over the first top surface of the source/drain portion (33 formed over top surface of 50), wherein the etch stop layer is made of nitride (33 can be SiN, Para [0021]); and 	forming a dielectric layer (40, interlayer dielectric, Para [0016]) over the etch stop layer and the isolation structure (40 is over 33 and 3), wherein topmost surfaces of the dielectric layer and the gate structure are substantially level with each other (topmost surface of 40 and topmost surface of 10/20 are substantially level with each other), 	the dielectric layer has a second sidewall (sidewall of 40 that would contact 30 as shown in Fig. 1A, hereinafter “side”) and a bottom surface (bottom surface of 40 in contact with 33, hereinafter “bottom”), the etch stop layer is in direct contact with the bottom surface (33 is in direct contact with bottom), the spacer element is in direct contact with the second sidewall (30 would be in contact with side as shown in Fig. 1A), and the dielectric layer is in direct contact with the isolation structure (40 is in direct contact with 3).	Claim 2, Hsu discloses (Figs. 1A-1B) the method as claimed in claim 1, wherein the spacer 30 is in contact with 33).	Claim 3, Hsu discloses (Figs. 1A-1B) the method as claimed in claim 1, wherein the spacer element has a third sidewall facing away from the gate structure, and the third sidewall is in direct contact with the second sidewall (sidewall of 30 that contacts side would be indirect contact with side and face away from 10/20).
Claim 4, Hsu discloses (Figs. 1A-1B) the method as claimed in claim 1, further comprising (Figs. 3-5): 	partially removing the dielectric layer and the etch stop layer (Fig. 3, 40 and 33 are partially removed) to form an opening (65, contact holes, Para [0032]) passing through the dielectric layer and the etch stop layer and exposing the source/drain portion (65 passes through 40 and 33 and exposes 50); and 	forming a contact structure in the opening (Fig. 4, 70/75, adhesive layer/first metal layer formed in 65, Para [0033]).	Claim 5, Hsu discloses (Figs. 3-5) the method as claimed in claim 4, wherein the contact structure is in direct contact with the dielectric layer, the etch stop layer and the source/drain portion (70/75 is in direct contact with 40, 33, and 50).	Claim 6, Hsu discloses (Figs. 1A-1B) the method as claimed in claim 1, wherein the spacer element has a second top surface (top surface of 30) and a third sidewall (sidewall of 30 that contacts side, hereinafter “third”), the etch stop layer exposes the third sidewall (33 exposes third), and the third sidewall faces away from the gate structure (third faces away from 10/20).	Claim 7, Hsu discloses (Figs. 1A-1B) the method as claimed in claim 1, wherein the depositing of the etch stop layer over the first top surface of the source/drain portion comprises: performing a selective deposition process over the first top surface of the source/drain portion (33 is selectively deposited over top surface of 50 and gate structure, Para [0016]).	Claim 8, Hsu discloses (Figs. 1A-1B) the method as claimed in claim 7, wherein the etch stop 33 is made of SiN, Para [0021]).	Claim 16, Hsu discloses (Figs. 1A-1B) a semiconductor device structure, comprising: 	a substrate (1 with 5, substrate with fins, Para [0016], hereinafter “substrate”); 	an isolation structure (3, isolation insulating layer, Para [0016]) over the substrate (3 is over 1), wherein the isolation structure laterally surrounds a portion of the substrate (3 laterally surrounds a portion of substrate, hereinafter “portion”);	a gate structure (10/20, metal gate structure/cap insulating layer, Para [0016]) over the portion of the substrate (10/20 is over portion), wherein the gate structure has a first sidewall (left/right sidewall of 10);	a spacer element (30, sidewall spacers, Para [0016]) over the first sidewall of the gate structure (30 formed over left/right sidewall of 10);	a source/drain portion (50, S/D region, Para [0016]) adjacent to the spacer element and the gate structure (50 is adjacent 10/20 and 30), wherein the source/drain portion has a top surface (top surface of 50);	an etch stop layer (33, contact etch stop layer, Para [0016]) over the top surface of the source/drain portion (33 formed over top surface of 50), wherein the etch stop layer is made of nitride (33 can be SiN, Para [0021]); and	a dielectric layer (40, interlayer dielectric, Para [0016]) over the etch stop layer and the isolation structure (40 is over 33 and 3), wherein topmost surfaces of the dielectric layer and the gate structure are substantially level with each other (topmost surface of 40 and topmost surface of 10/20 are substantially level with each other), 	the dielectric layer has a second sidewall (sidewall of 40 that would contact 30 as shown in Fig. 1A, hereinafter “side”) and a bottom surface (bottom surface of 40 in contact with 33, hereinafter “bottom”), the etch stop layer is in direct contact with the bottom surface (33 is in direct contact with bottom), the spacer element is in direct contact with the second sidewall (30 would be in contact with side as shown in Fig. 1A), and the dielectric layer is in direct contact with the isolation structure (40 is in direct contact with 3).	Claim 17, Hsu discloses (Figs. 1A-1B) the semiconductor device structure as claimed in claim 16, wherein the etch stop layer has a third sidewall, and the second sidewall and the third sidewall are aligned with each other (sidewall of 33 is aligned with side).	Claim 18, Hsu discloses (Figs. 1A-1B) the semiconductor device structure as claimed in claim 17, wherein the spacer element is in direct contact with the third sidewall of the etch stop layer (30 is in direct contact with sidewall of 33 as shown in Fig. 1B).	Claim 19, Hsu discloses (Figs. 1A-1B) the semiconductor device structure as claimed in claim 17, wherein the third sidewall is between the second sidewall and the source/drain portion (since 33 covers 50, sidewall of 33 is between side and 50).	Claim 21, Hsu discloses (Figs. 1A-1B) the semiconductor device structure as claimed in claim 16, wherein a bottom surface of the dielectric layer over the isolation structure is lower than a top surface of the portion of the substrate (bottom surface of 40 over 3 is lower than top surface of substrate).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2017/0222008) in view of Hsieh (US Pat. No. 6,638,879).	Claim 9, Hsu discloses the method as claimed in claim 8.	Hsu does not explicitly disclose wherein the selective deposition process comprises an atomic layer deposition process, the atomic layer deposition process comprises: forming a nitride layer over the first top surface of the source/drain portion by performing a nitridation process; and forming a silicon layer over the nitride layer by performing a silicon deposition process, wherein the nitride layer and the silicon layer are monatomic layers.	However, Hsieh discloses (Figs. 5A-5B) an ALD process to form a silicon nitride layer by alternating depositing a mono-layer of nitride with a mono-layer of silicon (Col. 5, lines: 1-33).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the ALD process of Hsieh as it results in uniform pattern distribution of the silicon nitride layer (Hsieh, Col. 5, lines: 27-32).	Claim 20, Hsu discloses the semiconductor device structure as claimed in claim 16.	Hsu does not explicitly disclose wherein the etch stop layer comprises: a nitride layer over the top surface of the source/drain portion; and a silicon layer over the nitride layer.	However, Hsieh discloses (Figs. 5A-5B) an ALD process to form a silicon nitride layer by alternating depositing a mono-layer of nitride with a mono-layer of silicon (Col. 5, lines: 1-33).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the ALD process of Hsieh as it results in uniform pattern distribution of the silicon nitride layer (Hsieh, Col. 5, lines: 27-32).	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2017/0222008) in view of Hsieh (US Pat. No. 6,638,879) in further view of Fujiwara (US 2004/0180536).
	Claim 10, Hsu in view of Hsieh discloses the method as claimed in claim 9.	 Hsu in view of Hsieh does not explicitly disclose wherein the nitridation process applies an . 
Allowable Subject Matter
Claims 1 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 
Regarding Claim 11 (from which claims 12-13 and 15 depend), the forming of the nitride etch stop layer over the top surface of the source/drain portion comprises: performing an atomic layer deposition process, wherein the atomic layer deposition process comprises: performing a nitridation process from a nitridation start time-point to a nitridation end time-point to form a nitride layer over the top surface of the source/drain portion, wherein nitridation of the top surface of the source/drain portion starts at a first time-point from the nitridation start time-point, wherein nitridation of the spacer element starts at a second time-point from the nitridation start time-point, and wherein the second time-point is greater than the first time-point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819